Citation Nr: 0318525	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-08 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

REMAND

On October 8, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The veteran has been asked to identify all 
VA and non-VA health care providers that 
have treated the veteran for his low back 
disability.  Obtain records from each 
health care provider the veteran 
identifies.
2.	After completion of the above action, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the etiology of any back 
disability.  The claims folder, along with 
all additional evidence obtained pursuant 
to the instructions above, should be made 
available to the examiner for review.  The 
examiner should determine the correct 
diagnosis(es) and provide an opinion as to 
the medical probabilities that any 
currently diagnosed low back disability 
originated in, or is otherwise traceable 
to, military service.  In so doing, the 
examiner should reconcile his or her 
findings with those findings already of 
record.  In this regard, the examiner 
should specifically comment on the May and 
July 1971 statements from the veteran's 
private physicians that the veteran had 
acute lumbosacral strain (with myositis) 
prior to his enlistment.  The examiner 
should specifically indicate if the veteran 
clearly had a preexisting lumbosacral 
strain that worsened during service.  The 
examiner should also take note of a May 
1971 service record entry showing that the 
veteran fell and injured his back, as well 
as the May 1971 service entry indicating 
that the veteran had low back strain.  The 
examiner should address the May 1971 
service radiology report that indicates 
that the veteran had increased lumbosacral 
lordosis, but otherwise had no abnormality 
in the lumbosacral spine.  The examiner 
should comment on the June 1971 service 
entry and the June 1971 examination report 
that indicate that the veteran was 
diagnosed with spondylolysis at L5-S1.  The 
examiner should also specifically address 
the November 1998 finding of the veteran's 
private physician that the veteran 
currently has acute lumbar spasm.  If it is 
determined that the veteran does not have a 
low back disability due to military 
service, the examiner should expressly say 
so and provide detailed reasons for such an 
opinion.  If it is determined that a pre-
existed disability underwent a worsening 
during service, the examiner should 
indicate whether such worsening was clearly 
the result of natural progression of the 
disability.  The rationale for all opinions 
should be explained in detail.  
3.	After the development requested above has 
been completed to the extent possible, the 
RO should again review the record.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


